Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 01, 2021 has been entered.
 
Response to Amendment
The amendment entered on July 01, 2021 has addressed the claim objections & rejections under 35 USC 112 that were presented in the previous office action.  Claim 5 has been cancelled & Claims 8, 9 & 15 have been withdrawn from consideration.  Claims 1-4, 6-7, 10-14 & 16-20 remain pending.

Specification
The disclosure is objected to because of the following informalities: 
While the applicant does describe in Paragraph 43 how the impeller/rotor assembly is constructed out of a material that functions as a bushing material such that the impeller/rotor assembly can come to rest without damaging the impeller/rotor assembly or the housing, the applicant should be clear whether a specific portion of the outer surface of the impeller/rotor .  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 7, 16, 17, 19 & 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Timms (US 2012/0095280 A1) (Timms hereinafter).
Regarding Claim 1, Timms discloses:  An integrated electric motor and pump assembly (100A), comprising: 
an impeller/rotor assembly including a body (130A) having a number of poles (174A & 174B; Figure 9) located around the body’s periphery (Figures 6 & 9), the impeller/rotor assembly including a number of vanes (131 & 132) adapted to pump a fluid when turned (Figure 1A; Paragraph 168), the body having a first inlet side and a second side (see the the body (130A) configured so that the fluid does not flow through the body from the first inlet side to the second side (Figure 1A; This figure shows that the impeller body (130A) is solid and does not allow any fluid to flow “through” the impeller body.  This is further supported by Timms second embodiment as shown in Figure 1B & as described in Paragraphs 171-172.  This second embodiment is an alternative design and they specify that one of the differences is that this embodiment has an aperture (135) extending through the impeller body (130B) for “allowing blood to flow from the second cavity 122B to the first cavity 121, to thereby prevent stagnation between the impeller 130B and the second cavity surface 124B”.  Therefore, the embodiment being relied upon in Figure 1A does not have this aperture, which means that fluid cannot flow through the impeller body from the first inlet side to the second side.); 
a first stator assembly (170) and a second stator assembly (180) located on opposite sides of the impeller/rotor assembly (Figure 1A), each stator including a body (171 & 181) having a number of poles located around the body’s periphery (Figure 7; Paragraphs 215-216; Paragraph 215 describes how the magnetic bearing (180) comprises three bearing stator cores with copper wire wound around each stator core & Paragraph 216 describes how the drive (170) is formed by a slotted axial flux motor core constructed with up to 12 poles), the poles of the stator assemblies adapted to interact with the poles of the impeller/rotor assembly to drive impeller/rotor assembly to pump the fluid (Paragraphs 215-216); and 
a housing (110) around the impeller/rotor assembly, the first stator assembly, and the second stator assembly (Figure 1A).  

    PNG
    media_image1.png
    557
    742
    media_image1.png
    Greyscale

Regarding Claim 2, Timms discloses the invention as disclosed above in Claim 1, wherein Timms further teaches:  wherein the stator assemblies generate a magnetic force field, and the impeller/rotor assembly is suspended by the magnetic force field of the stator assemblies during operation (Paragraphs 168, 176, 177, & 224).  
Regarding Claim 3, Timms discloses the invention as disclosed above in Claim 1, wherein Timms further discloses:  wherein the impeller/rotor assembly is supported by a thin fluid film bearing derived from a specific directed flow of the fluid being pumped (Figure 19B; Paragraph 238 & 292; While Timms does not EXPLICITLY describe the formation of a “thin fluid film bearing”, the examiner holds that the formation of the fluid film bearing would be dependent on the axial distance between the impeller body & the inner surface of the housing.  Figure 19B, Paragraph 238 & 292 all disclose that the impeller body is capable of being moved to a very small axial distance away from the inner surface (Paragraph 238 describing the impeller vanes having 
Regarding Claim 4, Timms discloses the invention as disclosed above in Claim 1, wherein Timms further discloses:  wherein the impeller/rotor assembly (100) comprises a bushing surface (see the annotation of Figure 1A below; The “bushing surface” of Timms would be the outer surface of the body (130A) of the impeller/rotor assembly that would contact the inner surface of the pump housing (110) when the pump is turned off (assuming the pump is oriented vertically as shown in Figure 1A), identically to how the bushing surface is described/identified by the applicant in Paragraph 43.  It is noted that the portion of the outer surface of the body of the impeller/rotor assembly that would be in contact with the inner surface of the pump housing would be dependent on the orientation of the impeller/rotor assembly when the pump is turned off.) adapted to allow the impeller/rotor assembly to come to rest after the pump is turned off (Applicant should note that while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (MPEP 2114).  In the instant case, Timms discloses all the structural limitations of the claimed invention, including an impeller/rotor assembly (100) suspended by a magnetic bearing (180) within a cavity (120) defined within a pump housing (110), where the impeller/rotor assembly comprises a body (130A) having an outer 

    PNG
    media_image2.png
    576
    744
    media_image2.png
    Greyscale

Regarding Claim 7, Timms discloses the invention as disclosed above in Claim 1, wherein Timms further discloses:  wherein the pump assembly is configured as a centrifugal pump
Regarding Claim 16, Timms teaches the invention as disclosed above in Claim 1, wherein Timms discloses:  wherein the poles of the stator assemblies comprise C-shaped elements (Paragraph 215; This paragraph describes how the stator cores of the magnetic bearing are “U-shaped”, where a “U-shaped” core has a “C-shape” where the open ends of the core are pointed upwards) that each have a conductor wrapper therearound (Paragraph 215; This describes how a copper wire (182) is wound around each foot of each stator core, where copper is a known “conductor” and is wrapped around the stator core).
Regarding Claim 17, Timms discloses the invention as disclosed above in Claim 1, wherein Timms further discloses:  wherein: 
the stator assemblies comprise auxiliary poles (173); and 
the impeller/rotor assembly (100) comprises at least one control ring (175; Figure 5), the auxiliary poles adapted to create a magnetic flux (215) that interacts with the at least one control ring to position the impeller/rotor assembly (Paragraphs 215-217).
Regarding Claim 19, Timms discloses the invention as disclosed above in Claim 1, wherein Timms further discloses:  wherein the body (130A) of the impeller/rotor assembly includes a hub that extends outward from the second side of the body (see the annotation of Figure 1A below).

    PNG
    media_image3.png
    557
    742
    media_image3.png
    Greyscale


Regarding Claim 20, Timms discloses the invention as disclosed above in Claim 19, wherein Timms further discloses:   wherein the housing is configured such that a thin fluid film bearing is developed between the hub and the housing to help support the impeller/rotor assembly during operation (Figure 19B; Paragraph 238 & 292; While Timms does not EXPLICITLY describe the formation of a “thin fluid film bearing”, the examiner holds that the formation of the fluid film bearing would be dependent on the axial distance between the impeller body & the inner surface of the housing.  Figure 19B, Paragraph 238 & 292 all disclose that the impeller body is capable of being moved to a very small axial distance away from the inner surface (Paragraph 238 describing the impeller vanes having an axial clearance of only 0.2 mm).  The examiner holds that some type of thin fluid film bearing would form between the identified “hub” (see the rejection of Claim 19 above) and the pump housing when the impeller is biased to rotate at small axial clearances from the inner surface of the pump housing).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Timms as applied to Claim 1 above, and further in view of Nose et al (US 6,884,210 B2) (Nose hereinafter).
Regarding Claim 6, Timms discloses the invention as disclosed above in Claim 1, wherein Timms discloses:  further comprising a motor controller (190).
Timms is silent regarding having the motor controller integrated into the pump housing.  
However, Nose does teach how a levitation pump (Figure 1 & Column 7 - Lines 32-34) can have a motor controller integrally formed with the electric motor (see Column 6 - Lines 28-30).  Incorporating this teaching (of having the motor controller integrally formed with the electric motor) into the levitation pump assembly of Timms would result in the motor controller being integrally formed into the pump housing, since the electric motor of Timms is also integrally formed in the pump housing (see Figure 1A of Timms).
Therefore, the examiner holds that it would have been obvious to one having ordinary skill in the art at the effective filing date of the claimed invention to modify the pump assembly of Timms to have the motor controller integrated into the pump housing, as taught by Nose, to provide the benefit of allowing the operation of the pump to be controlled AS WELL AS forming a more .  

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Timms as applied to Claim 1 above, and further in view of Suzuki et al (US 2016/0185431 A1) (Suzuki hereinafter).
Regarding Claim 10, Timms discloses the invention as disclosed above in Claim 1, wherein Timms is silent regarding:  wherein the stator assemblies comprise switched-reluctance stators.  
HOWEVER, Suzuki is directed to a rotating electrical machine (100), which can be used to drive a pump (see Paragraph 140 - Lines 8-10), the stator constituting a switched reluctance motor (Paragraph 21).
It is noted that a simple substitution of one known element (in this case, the generic type of stator) for another (in this case, a switch-reluctance stator, as taught by Suzuki) to obtain predictable results (in this case, a stator assembly that is capable of generating a rotating magnetic field for driving a rotor) was an obvious extension of prior art teachings, KSR, 550 U.S. at ___, 82 USPQ2d at 1396, MPEP 2141 III B.
Therefore, the examiner holds that it would have been obvious to one having ordinary skill in the art at the effective filing date of the claimed invention to modify the pump assembly of Timms to have the stator assembly which drives the rotor of the pump be a switched-reluctance stator, as taught by Suzuki, as a simple substitution of similar components.  

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Timms as applied to Claim 1 above, and further in view of Suzuki, and as evidenced by McBride et al (US 2011/0296823 A1) (McBride hereinafter).
Regarding Claim 11, Timms discloses the invention as disclosed above in Claim 1, wherein Timms fails to teach:  wherein the poles of the impeller/rotor assembly are composed of non-permanent magnets.
HOWEVER, Suzuki is directed to a rotating electrical machine (100), which can be used to drive a pump (see Paragraph 140 - Lines 8-10), the stator constituting a switched reluctance motor (Paragraph 21).  The examiner holds that this modification of the type of motor would also have the poles of the impeller/rotor assembly of Timms be composed of non-permanent magnets in order to operate.  This is evidenced by McBride who discloses in Paragraph 45 how “in a switched-reluctance generator, the mover (i.e. translator or rotor) contains no permanent magnets, rather magnetic fields are induced in the mover by windings in the stator which are controlled electronically.
It is noted that a simple substitution of one known element (in this case, the generic type of stator) for another (in this case, a switch-reluctance stator, as taught by Suzuki) to obtain predictable results (in this case, a stator assembly that is capable of generating a rotating magnetic field for driving a rotor) was an obvious extension of prior art teachings, KSR, 550 U.S. at ___, 82 USPQ2d at 1396, MPEP 2141 III B.
Therefore, the examiner holds that it would have been obvious to one having ordinary skill in the art at the effective filing date of the claimed invention to modify the pump assembly of Timms to have the stator which drives the rotor of the pump be a switched-reluctance stator with .    

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Timms as applied to Claim 1 above, and further in view of Chen et al (US 2005/0147512 A1) (Chen hereinafter).
Regarding Claim 12, Timms discloses the invention as disclosed above in Claim 1, wherein Timms is silent regarding:  wherein the stator assemblies are of an inductance motor type, and the impeller/rotor assembly poles comprise conductors.    
HOWEVER, Chen does teach an integrated electric motor & pump assembly (10) comprising an impeller/rotor assembly (12) including a body (30) having a number of poles (54) located around the body’s periphery (Figure 3a); and
a first stator assembly (120) and a second stator assembly (130) located on opposite sides of the impeller/rotor assembly (Figure 2), each stator including a body (136 & 134) having a number of poles located around the body’s periphery (Figures 2 & 4a), the poles of the stator assemblies adapted to interact with the poles of the impeller/rotor assembly to drive impeller/rotor assembly to pump the fluid (Figure 2; Paragraphs 6-7 & 57; Paragraph 6 describes in Lines 8-9 how the stator interacts with the magnets on the rotor.  Paragraph 57 describes how the coils of the motor stator are excited via a sinusoidal voltage source which produces rotation of the rotor and the pumping action of the pump in a known manner.  The examiner holds that this is describing how the plurality of poles of the stator assembly (formed by the plurality of coils) would be adapted to interact with the plurality of poles of the impeller/rotor assembly (formed by the magnets) to drive the impeller/rotor assembly to pump a fluid.), wherein the stator assemblies are of an inductance motor type (Paragraph 53), and the impeller/rotor assembly poles comprise conductors (Paragraph 6).  
It is noted that a simple substitution of one known element (in this case, the generic type of stator) for another (in this case, an inductance motor type with poles comprising conductors, as taught by Chen) to obtain predictable results (in this case, a stator assembly that is capable of generating a rotating magnetic field for driving a rotor) was an obvious extension of prior art teachings, KSR, 550 U.S. at ___, 82 USPQ2d at 1396, MPEP 2141 III B.
Therefore, the examiner holds that it would have been obvious to one having ordinary skill in the art at the effective filing date of the claimed invention to modify the pump assembly of Timms to have the stator which drives the rotor of the pump be a transverse flux type, as taught by Chen, as a simple substitution of similar components.    

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Timms as applied to Claim 1 above, and further in view of Hussain et al (US 2013/0169074 A1) (Hussain hereinafter).
Regarding Claim 13, Timms discloses the invention as disclosed above in Claim 1, wherein Timms is silent regarding:  wherein the stators are of a synchronous reluctance type, and the impeller/rotor assembly is of a synchronous reluctance type.  
HOWEVER, Hussain is directed to a synchronous reluctance electric motor (Paragraph 4) for use in a pump (Paragraph 10), wherein the stators are of a synchronous reluctance type, and the impeller/rotor assembly is of a synchronous reluctance type
It is noted that a simple substitution of one known element (in this case, the generic type of stator) for another (in this case, a synchronous-reluctance stator, as taught by Hussain) to obtain predictable results (in this case, a stator assembly that is capable of generating a rotating magnetic field for driving a rotor) was an obvious extension of prior art teachings, KSR, 550 U.S. at ___, 82 USPQ2d at 1396, MPEP 2141 III B.
Therefore, the examiner holds that it would have been obvious to one having ordinary skill in the art at the effective filing date of the claimed invention to modify the pump assembly of Timms to have the stator which drives the rotor of the pump be a synchronous-reluctance stator, as taught by Hussain, as a simple substitution of similar components.    

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Timms as applied to Claim 1 above, and further in view of Gieras (US 2011/0133485 A1) (Gieras hereinafter).
Regarding Claim 14, Timms discloses the invention as disclosed above in Claim 1, wherein Timms is silent regarding:  wherein the stator assemblies are of a transverse flux type.  
HOWEVER, Gieras is directed to a transverse flux regulated machine which can be utilized as an electric motor (Paragraph 5), which can be used for pump motors (see Paragraph 53).
It is noted that a simple substitution of one known element (in this case, the generic type of stator) for another (in this case, a transverse flux type, as taught by Gieras) to obtain predictable results (in this case
Therefore, the examiner holds that it would have been obvious to one having ordinary skill in the art at the effective filing date of the claimed invention to modify the pump assembly of Timms to have the stator which drives the rotor of the pump be a transverse flux type, as taught by Gieras, as a simple substitution of similar components.    

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Timms as applied to Claim 1 above, and further in view of Ozaki et al (US 2013/0170970 A1) (Ozaki hereinafter), and as evidenced by Davey et al (US 2012/0211990 A1) (Davey hereinafter).
Regarding Claim 18, Timms teaches the invention as disclosed above in Claim 1, wherein Timms discloses:  wherein the impeller/rotor assembly comprises ferromagnetic elements on the first side (Paragraph 216; This describes how a ferromagnetic core (175) is mounted in the impeller body (130), where Figure 6 shows this ferromagnetic core being on one side of the impeller body (130) of the impeller/rotor assembly) and ferromagnetic elements on the second side (Paragraph 215; This paragraph describes how there is an iron core (185), that is also made of a ferromagnetic material, which is also mounted on another side of the impeller body of the impeller/rotor assembly (as shown in Figure 6)).
Timms fails to disclose: wherein the ferromagnetic elements on the first side are circumferentially offset from the ferromagnetic elements on the second side. 
HOWEVER, Ozaki is directed toward a levitation pump (Figure 3 & Paragraph 109) wherein the impeller/rotor assembly (10) has a comprises a plurality of magnetic elements (17 & 42) on the first side (12) and a plurality of magnetic elements (15; Paragraph 89) of the second side (11), where the each set of magnetic elements interacts with separate magnetic generating elements (18 & 16) that are disposed on axially opposite sides of the impeller/rotor assembly (see Figure 3).  Where the permanent magnets (15) disposed on the second side (11) can comprise a plurality of permanent magnets (15), see Paragraph 89, that can be arranged in an alternating Halbach array, as was done with the other set of permanent magnets (17 & 42) arranged on the first side (12; see Paragraph 151).  This is evidenced by Davey who describes in Paragraph 36 how the “magnetic bearing mechanisms in various exemplary embodiments…may comprise a plurality of magnets arranged in a Halbach type array”.  If the magnets are aligned with each other (i.e. the N-pole magnets on the first side are axially aligned with the N-pole magnets on the second side), then the N-pole magnets of the first side would be circumferentially offset from the S-pole magnets of the second side.  If the magnets are aligned such that magnets with opposite poles were axially aligned with each other (i.e. the N-pole magnets on the first side are axially aligned with the S-pole magnets on the second side), then the N-pole magnets of the first side would be circumferentially offset from the N-pole magnets of the second side.  
Therefore, the examiner holds that it would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention to modify the levitating pump assembly of Timms to have the second set of magnetic members disposed on the impeller/rotor assembly with alternating poles that are circumferentially offset from the first set of magnetic members, as taught by Ozaki (and as evidenced by Davey).  This would provide the benefit of having the attractive force between the permanent magnets & magnetic materials suppressed and a magnetic flux that causes torque to be increased, thereby minimizing the number of permanent magnets needed, minimizing the weight of the impeller & enhancing the energy efficiency (see Paragraph 139 - Lines 22-28 of Ozaki).    

Response to Arguments
The arguments entered on July 01, 2021 have been fully considered by the examiner.
The examiner agrees that the proposed amendments would overcome the claim objections & 35 USC 112 rejections as set forth in the previous Office Action.  
The examiner also agrees that the proposed amendments to the application (which clearly identified what part of the impeller body was considered the “second side”) would overcome the previous rejection because Chen failed to disclose having an impeller body where “fluid does not flow through the body from the inlet side to the second side”.  HOWEVER, these amendments have modified the scope of the claimed invention and necessitated a new grounds for rejection.  For this new rejection, a new base reference was used in the rejection thereby rendering the applicants comments against the failings of Chen moot because Chen is no longer being used as the base reference.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BRUNJES whose telephone number is (571)272-2083.  The examiner can normally be reached on M-F: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.J.B/Examiner, Art Unit 3746     

/ESSAMA OMGBA/Supervisory Patent Examiner, Art Unit 3746